Title: From Thomas Jefferson to Jerman Baker, 12 March 1792
From: Jefferson, Thomas
To: Baker, Jerman


          
            Dear Sir
            Philadelphia Mar. 12. 1792.
          
          Your favor of Jan. 15. with Mr. Robinson’s letter came to hand Jan. 30. I immediately put them into the hands of a Professor of the college here, in whose recommendations I should have confided. He at first had a hope of engaging one of two good persons who presented themselves to his mind. Both however concluded that the object was not sufficiently enticing, and I have now inclosed the letter to Doctr. Witherspoon to try whether the Jersey seminary can furnish the person desired. You shall know the result as soon as it is known to me, and may count on every service I can render in it. I am with constant affection, dear Sir Your sincere friend & servt.,
          
             Th: Jefferson
          
        